                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE

MELVIN WALTERS, JR.,                            )
                                                )
              Plaintiff,                        )
                                                )
v.                                              )      No.:    3:20-CV-129-TAV-HBG
                                                )
BOBBY BROOKS,                                   )
SGT. STACIE ENGLAND,                            )
TAMMY REAGAN,                                   )
CLAIBORNE COUNTY                                )
SHERIFF’S OFFICE,                               )
CLAIBORNE COUNTY,                               )
SGT. JOSH SMITH, and                            )
ROBERT SEXTON,                                  )
                                                )
              Defendants.                       )


                       MEMORANDUM OPINION AND ORDER

       The Court is in receipt of a pro se prisoner’s complaint for violation of 42 U.S.C. §

1983 [Doc. 1] and a motion for leave to proceed in forma pauperis [Doc. 3].

       Under the Prison Litigation Reform Act of 1995, a prisoner who files a complaint

in a district court must tender the full filing fee or he must file (1) an application to proceed

in forma pauperis without prepayment of fees and (2) a certified copy of his inmate trust

account for the previous six-month period (or institutional equivalent). 28 U.S.C. §

1915(a)(2). Plaintiff has not paid the required $400.00 filing fee, nor has be submitted the

proper documents to proceed in forma pauperis. Specifically, Plaintiff has not filed a

certified copy of his inmate trust account for the previous six-month period. In a statement

by the Plaintiff which accompanied the motion for leave to proceed in forma pauperis,
Plaintiff indicates that the custodian of accounts officer at the Scott County Justice Center,

Lucas Murphy, would not complete a certified copy of his trust account because the U.S.

District Court had been contacted, and “everything has been taken care of” [Doc. 5].

Accordingly, Plaintiff is DIRECTED to show this order to the custodian of trust accounts

at his current facility, who is DIRECTED to make a copy of Plaintiff’s inmate trust

account statement, to complete and sign the certificate, and to provide Plaintiff with the

certified copy of his inmate trust account statement for the six-month period preceding

Plaintiff’s complaint.

       Plaintiff shall have thirty (30) days from the date of entry of this order to pay the

full filing fee or to submit the necessary documents. Plaintiff is hereby NOTIFIED that if

he fails to fully timely comply with this order, the Court shall presume that Plaintiff is not

a pauper, shall assess the full amount of fees, and shall order the case dismissed for want

of prosecution.

       Further, Plaintiff is NOTIFIED that the Court WILL NOT consider any

amendments and/or supplements to the complaint or any other kind of motion for relief

until after the Court has screened the complaint pursuant to the Prison Reform Litigation

Act, see, e.g., 28 U.S.C. §§ 1915(e)(2)(B) and 1915A, which the Court will do as soon as

practicable. Accordingly, the Court will automatically deny any requests to amend or

supplement the complaint and/or motions filed before the Court has completed this

screening.




                                              2
       Plaintiff is ORDERED to immediately inform the Court and Defendants of any

address changes in writing. Pursuant to Local Rule 83.13, it is the duty of a pro se party to

promptly notify the Clerk and the other parties to the proceedings of any change in his or

her address, to monitor the progress of the case, and to prosecute or defend the action

diligently. E.D. Tenn. L.R. 83.13. Failure to provide a correct address to this Court within

fourteen (14) days of any change in address may result in the dismissal of this action.

       IT IS SO ORDERED.

       ENTER:


                                   s/ Thomas A. Varlan
                                   UNITED STATES DISTRICT JUDGE




                                             3
